                    Case 21-10457   Doc 6-1   Filed 03/01/21   Page 1 of 4



                                       EXHIBIT A

                                      Proposed Order




DOCS_LA:336213.4 57391/002
                       Case 21-10457           Doc 6-1       Filed 03/01/21         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11
                             1
MOBITV, INC., et al.,                                             Case No. 21-10457 (___)
                                      Debtors.                    Joint Administration Requested


    ORDER (I) AUTHORIZING THE DEBTORS TO (A) FILE A CONSOLIDATED LIST
    OF CREDITORS IN LIEU OF SUBMITTING A SEPARATE MAILING MATRIX FOR
     EACH DEBTOR, (B) FILE A CONSOLIDATED LIST OF THE DEBTORS’ THIRTY
    LARGEST UNSECURED CREDITORS, AND (C) REDACT CERTAIN PERSONALLY
    IDENTIFIABLE INFORMATION FOR INDIVIDUAL CREDITORS AND INTEREST
                HOLDERS, AND (II) GRANTING RELATED RELIEF

                    Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”) (a) authorizing the

Debtors to (i) file a consolidated creditor list in lieu of submitting a separate list for each Debtor,

(ii) file a consolidated list of the thirty (30) largest general unsecured creditors, and (iii) redact

certain personally identifiable information for the Debtors’ individual creditors and interest

holders, and (b) granting related relief as set forth in the Motion; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that it may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in


1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth to them in the Motion.

DOCS_LA:336213.4 57391/002
                      Case 21-10457        Doc 6-1     Filed 03/01/21     Page 3 of 4




this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed the

Motion and having heard the statements in support of the relief requested therein at a hearing, if

any, before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED

THAT:

                 1.          The Motion is granted as set forth herein.

                 2.          As soon as practicable after entry of an order authorizing the engagement

of the proposed notice and claims agent in these chapter 11 cases, the Debtors shall furnish to the

proposed notice and claims agent a consolidated creditor list.

                 3.          The requirements of Local Rule 1007-2(a) and Local Rule 2002-1(f)(v) that

separate mailing matrices be submitted for each Debtor are permanently waived, and the Debtors

are authorized to submit a consolidated list of creditors; provided that if any of these chapter 11

cases converts to a case under chapter 7 of the Bankruptcy Code, the applicable Debtor shall file

its own creditor mailing matrix.

                 4.          The Debtors shall cause the Creditor Matrix to be made available in

readable electronic format (or in non-electronic format at such requesting party’s sole cost and

expense) upon reasonable request by parties in interest.




                                                       2
DOCS_LA:336213.4 57391/002
                      Case 21-10457         Doc 6-1    Filed 03/01/21      Page 4 of 4




                 5.          The Debtors are authorized to file a consolidated list of the Debtors’ thirty

largest unsecured creditors; provided that if any of these chapter 11 cases converts to a case under

chapter 7 of the Bankruptcy Code, the applicable Debtor shall file an unconsolidated Top 30 List

and unconsolidated matrix within ten (10) days of any such conversion.

                 6.          The Debtors are authorized to redact personally identifiable information,

including home address information, in respect of the Debtors' individual creditors and interest

holders listed on the Creditor Matrix, Schedules and Statements, or similar document filed with

the Court. The Debtors shall provide an unredacted version of the Creditor Matrix, Schedules and

Statements, and any other applicable filed document to the Court, the U.S. Trustee, counsel to any

official committee appointed in these chapter 11 cases, and any party in interest upon reasonable

request.

                 7.          Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of the Local Rules are satisfied by such

notice.

                 8.          Notwithstanding any Bankruptcy Rule to the contrary, the terms and

conditions of this Order are immediately effective and enforceable upon entry.

                 9.          The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                 10.         This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




                                                       3
DOCS_LA:336213.4 57391/002
